Exhibit 10.1

 

TERMINATION AGREEMENT

 

This TERMINATION AGREEMENT (“Agreement”) is made and entered into this         
day of April, 2010, between [·] (“Executive”) and Techwell, Inc. (“Techwell”).

 

RECITALS

 

WHEREAS, Techwell, Navajo Merger Sub, Inc. (“Purchaser”) and Intersil
Corporation (“Intersil”) have entered into that certain Agreement and Plan of
Merger, dated as of March 22, 2010 (the “Merger Agreement”);

 

WHEREAS, Intersil intends to acquire Techwell by way of a tender offer (the
“Tender Offer”) by Purchaser to purchase up to 100% of Techwell’s issued and
outstanding shares of common stock and following the date on which Purchaser
accepts for payment all shares of Techwell validly tendered and not properly
withdrawn pursuant to the Tender Offer (the “Acceptance Date”), Purchaser will
be merged into Techwell, with Techwell continuing as the surviving corporation
and a wholly owned subsidiary of Intersil (the “Merger”).

 

WHEREAS, Techwell and Executive have entered into an agreement to provide the
Executive with enhanced financial security and sufficient encouragement to
remain with Techwell upon a change of control by providing the Executive with
certain severance benefits upon the Executive’s termination of employment in
connection with a change of control, pursuant to the Change of Control Severance
Agreement, dated as of [·] 2007  (the “Change of Control Agreement”);

 

WHEREAS, pursuant to Section 6.11(e) of the Merger Agreement, effective as of
the Acceptance Date, the Change of Control Agreement will be terminated; and

 

WHEREAS, Techwell and Executive desire to enter into this Agreement in order to
reflect the termination of the Executive’s Change of Control Agreement effective
as of the Acceptance Date.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein,
the Executive and Techwell each hereby agrees as follows:

 

1.             Termination of Change of Control Agreement.  Effective as of the
Acceptance Date, the Change of Control Agreement will be terminated and only
Section 5 of the Change of Control Agreement will survive such termination.  The
Executive hereby acknowledges that he will have no further rights or benefits
under the Change of Control Agreement as of the Acceptance Date, except for
those set forth below in Section 2 of this Agreement.

 

2.             Payments and Benefits.  In consideration of the termination of
the Change of Control Agreement, Executive will be entitled to receive 1) the
payments described in Sections 4(a)(i) and 4(a)(ii) of the Change of Control
Agreement, less applicable withholding, payable within thirty (30) days after
the Acceptance Date, subject to Section 5 of the Change of Control Agreement and
2) the benefits described in Section 4(a)(iv) of the Change of Control Agreement
upon the Acceptance Date.

 

--------------------------------------------------------------------------------


 

3.                  No Termination of Employment.  The Executive and Techwell
hereby acknowledge that the Executive’s employment with Techwell has not been
terminated as the result of the termination of the Change of Control Agreement
or the execution of this Agreement.

 

4.                  Section 409A Compliance.  The Executive and Techwell intend
that the termination of the Change of Control Agreement and the transactions
contemplated herein be compliant with Section 409A of the Internal Revenue Code
of 1986, as amended (“Section 409A”), and shall be interpreted and construed to
comply in accordance therewith.  Notwithstanding anything contained herein to
the contrary, in no event shall Techwell or its affiliates be responsible for
any penalty or excise tax incurred by the Executive under Section 409A.

 

5.                  Miscellaneous.

 

(a) Effective Date.  This Agreement shall be effective on the Acceptance Date. 
In the event the Merger Agreement is terminated before the Tender Offer is
consummated, this Agreement shall be terminated ab initio.

 

(b) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in a manner as to be effective and valid under applicable law, but
if any provision shall be held to be prohibited or invalid under applicable law,
such provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating or affecting the remainder of such provision or
any of the remaining provisions of this Agreement.

 

(c) Modification. This Agreement may be modified only in writing, and such
writing must be signed by both parties and recited that it is intended to modify
this Agreement.

 

(d) Successors. This Agreement establishes contract rights which shall be
binding upon, and shall inure to the benefit of, the successors, assigns, heirs
and legal representatives of the parties hereto.

 

(e) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

 

(f) Costs and Expenses. Executive acknowledges that (i) he has consulted with or
has had the opportunity to consult with independent counsel of his own choice
concerning this Agreement, and has been advised to do so by Techwell, and
(ii) he has read and understands the Agreement, is fully aware of its legal
effect, and has entered into it freely based on his own judgment. Each party
shall be solely responsible for and shall bear all of its own costs and expenses
incident to its obligations under and in respect of this Agreement, including,
but not limited to, any such costs and expenses incurred by such party in
connection with the negotiation, preparation, performance of and compliance with
the terms of this Agreement.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date and year first written above.

 

 

 

TECHWELL, INC.

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

[Name]

 

--------------------------------------------------------------------------------